Exhibit 10.33


FIRST AMENDMENT TO LEASE

        THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is dated as of
December 12, 2001, between CABOT INDUSTRIAL PROPERTIES, L.P., a Delaware limited
partnership (“Landlord”) and BBI-SOURCE SCIENTIFIC, INC., a Massachusetts
corporation (“Tenant”).

        A.    TR Brell Cal Corp, Landlord’s predecessor-in-interest, and Source
Scientific, Inc., Tenant’s predecessor-in-interest, entered into that certain
Standard Industrial/Commercial Single-Tenant Lease-Net dated January 30, 1995
(the “Original Lease”) and that certain addendum attached thereto (the
“Addendum”) with respect to certain premises located at 7390 Lincoln Way, Garden
Grove, California. The term “Lease” as used herein shall mean the Original Lease
as amended by the Addendum. Unless otherwise defined in this First Amendment,
initially-capitalized terms used herein shall have the meanings set forth in the
Lease.

        B.    Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth herein.

        NOW THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree, and amend the Lease as follows:

        1.    Premises.   As of February 1, 2002, the parties desire to decrease
the size of the space subject to the Lease from 41,184 square feet to 27,165
square feet. Accordingly, as of February 1, 2002, the definition of Premises in
Section 1.2 of the Lease shall be deleted in its entirety and replaced with the
following:

                1.2    Premises:   Approximately 27,165 square feet of space
commonly known as a portion of 7390 Lincoln Way, Garden Grove, California, as
more particularly described in Exhibit A attached hereto and incorporated herein
by this reference. The term “Property” shall mean that certain real property of
which the Premises are a part more particularly described in Exhibit A-1
attached hereto and incorporated herein by this reference.

        2.    Term.   The Term of the Lease is hereby extended for a period of
three (3) years. Accordingly, the Term shall expire on January 31, 2005. Section
1.3 of the Lease is hereby deleted in its entirety and replaced with the
following:

                1.3    Term:   Ten (10) years ("Original Term") commencing on
February 1, 1995 ("Commencement Date") and ending on January 31, 2005
("Expiration Date").

        3.    Base Rent.   Base Rent for the period from February 1, 2002
through January 31, 2005 shall be as set forth below:

[rent_table.gif]


        4.    Operating Expenses.   The following sentences are hereby added to
the end of the second paragraph of Section 52 of the Addendum:



          As of February 1, 2002, Tenant shall pay its Pro Rata Share (as
hereinafter defined) of all Operating Expenses. The term “Pro Rata Share” shall
mean the quotient obtained by dividing the Premises square footage by the
Property square footage, which is leased or held for lease by tenants, as of the
date on which the computation shall be made. Tenant’s Pro Rata Share initially
shall be 65.96% and is subject to adjustment based on the aforementioned
formula.


        5.    Use of Mezzanine by Other Tenants/Access.   Tenant acknowledges
and agrees that as of February 1, 2002 the mezzanine which is a part of the
Property (the “Mezzanine”) may be used by other tenants. In addition, such other
tenants shall have the right to have access to and from the Mezzanine,
including, without limitation, use of entrances to the Property or Premises and
use of the stairway leading to the Mezzanine. Such access may include common
access areas over and through a portion of the Premises. In such case, certain
portions of the Premises may become common areas that shall be used by such
other tenants concurrently with Tenant. If any part of the Premises is
determined to be part of the common area, then Tenant’s Pro Rata Share shall be
adjusted according to the above-mentioned formula. In no case, however, shall
the monthly Base Rent be adjusted due to an change in the Pro Rata Share. If
Landlord leases the Mezzanine to another tenant, Landlord shall pay for any
costs associated with separately metering or (sub-metering) the Mezzanine for
electricity. Tenant shall cooperate with Landlord in Landlord’s efforts to
separately meter the Mezzanine. In addition, any tenant occupying space in the
Mezzanine shall pay for the cost of any security system that such tenant
installs.

        6.    No Option to Extend Term.   Section 62 of the Addendum to the
Lease is hereby deleted in its entirety. Landlord and Tenant acknowledge and
agree that Tenant shall not have the option to extend the Term of the Lease.

        7.    Exhibits A and A-1.   Exhibit A to the Lease is hereby deleted in
its entirety and replaced with Exhibit A and Exhibit A-1 attached hereto.

        8.    Right of First Refusal.   If Landlord should enter into a letter
of intent (an “LOI”) with another tenant to lease the Mezzanine, Tenant shall
have and is hereby granted a right of first refusal to lease the Mezzanine upon
the same terms and conditions set forth in the LOI; provided, that (i) Tenant
gives written notice to Landlord of Tenant’s election to exercise such right no
later than five (5) business days after Landlord has delivered a copy of LOI to
Tenant; (ii) no default has occurred under the Lease, and no event exists at the
time of the exercise of such right or arises subsequent thereto, which event by
notice and/or the passage of time would constitute a default under the Lease if
not cured within the applicable cure period; and (iii) Tenant has not assigned
its interest in the Lease or sublet any portion of the Premises. Within ten (10)
days after Tenant’s election to lease the Mezzanine, Landlord and Tenant shall
enter into an amendment (the “Amendment”) to the Lease, adding the Mezzanine to
the Premises and reflecting the terms and conditions of the LOI. If Tenant fails
to execute and deliver to the Landlord the Amendment by the expiration of such
ten (10) day period, then Tenant shall be deemed to have waived its right to
lease the Mezzanine and Landlord shall have the right to lease the Mezzanine to
any other tenant, including a tenant other than the original tenant named in the
LOI, on any terms the Landlord desires, including terms other than those set
forth in the LOI.

        9.    Brokers.   Landlord and Tenant represent and warrant to each other
that they have had no dealings with any real estate broker in connection with
this First Amendment other than Voit Commercial Brokerage, as Landlord’s broker
(“Landlord’s Broker”) and The Staubach Company, as Tenant’s broker. Each party
(the “Indemnifying Party”) hereby agrees to indemnify and defend the other party
from any claim of any other broker who claims entitlement to a commission
because of such broker’s dealings with the Indemnifying Party.

        10.    Governing Law.   This First Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of California.

        11.    Counterparts.   This First Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument. Signature pages may be detached from
the counterparts and attached to a single copy of this First Amendment to
physically form one document.

        12.    Reaffirmation of Obligations.   Tenant hereby acknowledges and
reaffirms all of its obligations under the Lease, as such Lease has been amended
by this First Amendment, and agrees that any reference made in any other
document to the Lease shall mean the Lease as amended pursuant to this First
Amendment. Tenant acknowledges that Landlord is not now in default of any
obligation under the Lease. Except as expressly provided herein, the Lease
remains unmodified and in full force and effect. Any breach by Tenant of this
First Amendment shall constitute a breach and default by Tenant under the Lease.

        13.    Time of Essence.   Time is of the essence with respect to each
provision of this First Amendment.

        14.    Exhibits.   All exhibits attached hereto are hereby incorporated
herein by this reference as though set out in full herein.

[ remainder of page intentionally blank ]

        IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment
to be duly executed and delivered as of the date first above written.


"Tenant"

BBI-SOURCE SCIENTIFIC, INC.,
a Massachusetts corporation



By:      _________________________
            Its:______________________


"Landlord"

CABOT INDUSTRIAL PROPERTIES, L.P.,
a Delaware limited partnership

By:      Cabot Industrial Trust,
            its general partner



By:      _________________________
            Its:______________________


EXHIBIT A

The Premises

[Exhibit not attached in EDGAR filing]


EXHIBIT A-1

The Property

[Exhibit not attached in EDGAR filing]